DETAILED ACTION
RE: Dakappagari et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s reply filed on 12/17/2020 is acknowledged. Claims 40-45, 48-52, 55-56, 58-61, 63, 68 and 69 are pending. Claims 1-39, 46-47, 53-54, 57, 62 and 64-67 are canceled. Claims 50-52, 55-56, 59-61, 63 and 68-69 are withdrawn from consideration. Claims 40 and 42 have been amended.
3.	Claims 40-45, 48-49 and 58 are under examination.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/17/2020 has been considered by the examiner.

Objections and Rejections Withdrawn
5.	The objection to claim 42 is withdrawn in view of applicant’s amendment to the claim.
6.	The rejection of claims 40-45, 48-49 and 58 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,621,721, in view of Pierce et al. (WO 2015/088930A1, pub. date: 6/18/2015, effectively filed date: 12/10/2013) is withdrawn in view of applicant’s submission of a terminal disclaimer.
7.	The provisional rejection of claims 40-45, 48-49 and 58 on the ground of nonstatutory double patenting as being unpatentable over claims 72-91 of copending 

Rejections Maintained 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 40 remain rejected under 35 U.S.C. 103 as being unpatentable over Penn (US 2013/0252876A1, pub. date: 9/26/2013), and Wang et al. (US 2014/0371235A1, pub. date: 12/18/2014, PCT pub. date: 4/18/2013).
The response states that Penn makes no mention of using pixels to calculate area of any mask. Instead, Penn teaches, "if an AP+ pixel within dilated, nuclear region was higher than a minimum predefined threshold, the cell was classified as AP+." See Penn at paragraph [0114]. As such, pixel intensity was solely used as a means to identify AP+ cells, but was not used in any way to determine a value for any mask area. In addition, Penn describes what is essentially a cell counting based method, which does not divide the area of one mask by the area of another mask in order to arrive at the value for PBP, as recited in the instant claims, but instead divides the total number of one cell subpopulation by the total number of all cells. The instant Specification teaches that such cell counting based methods are distinctly different from and inferior Atty. Dkt. No. 110544-0103Thus, contrary to the Office Action, Penn does not teach or suggest deriving a value for PBP as described by the instant claims. The secondary reference, Wang, does not cure this deficiency, nor was Wang relied upon by the Office Action to do so. The Office Action relies on Wang to "teach that dilating nuclear mask to cover as much of the cytoplasmic region as possible without going outside of the cell boundary." See Office Action at 5. Upon closer review of Wang, Applicant notes that Wang also fails to teach or suggest deriving a value for PBP by dividing the total area of one mask by the total area of another mask, as described by the instant claims, and therefore cannot provide any guidance to modify Penn in this regard. Accordingly, the combination of Penn and Wang fails to teach or suggest each and every limitation of the claimed method, and a prima facie case of obviousness has not been set forth here. Reconsideration and withdrawal of this rejection is respectfully requested. 
Applicant’s arguments have been carefully considered but are not persuasive.
According to applicant’s specification, total area is determined by pixel (see paragraphs [0071]-[0073], [0077], [0094], [0096] and [0124] of the specification), and a PBP (% biomarker positivity) score is calculated by dividing the area of the cells that are positive for the biomarker by the total area of all cells of interest ([0108]). 
pixel within a given dilated, nuclear region was higher than a minimum predefined threshold, the cell was classified as AP+.” ([0114]). Penn teaches calculating the % AP+ cells (osteogenic cells) by dividing the number of AP+ cells (which corresponds to fluorescent labeling area in the fourth mask as claimed) by the total number of the cells in a binary mask of DAPI image (which corresponds to fluorescent labeling area in the first mask as claimed). Therefore, the combination of the references teaches all the limitations of the claim.

10.	Claims 40-44, 49 and 58 remain under 35 U.S.C. 103 as being unpatentable over Moeder et al. (Methods in Molecular Biology, Tumor Biomarker Discovery, 2009, Vol. 520: 163-175), in view of How et al. (Histochem cell Biol., 2014, 142: 195-204), Ince (WO 2014/205184A2, pub. date: 12/24/2014, effective filed date: 6/19/2013) and Wang et al. (US 2014/0371235A1, pub. date: 12/18/2014, PCT pub. date: 4/18/2013).
The response states that Moeder teaches quantitative, fluorescence-based in situ assessment of protein expression using AQUA® software. See Moeder at Title and Summary. More particularly, Moeder teaches that images of tissue samples are acquired and then analyzed in order to arrive at "AQUA scores," which are "generated as the sum of the total pixel intensity of the target within the compartment of interest (the numerator) divided by the pixel area of that same compartment within the tumor mask (the denominator)." See id. at page 170. In other words, the AQUA score is a ratio Atty. Dkt. No. 110544-0103instant claims. As such, contrary to the Office Action, Moeder does not teach or suggest deriving a value for PBP as instantly claimed. 
The secondary references, How, Ince, and Wang, do not remedy this deficiency, nor were these cited references relied upon to do so. How was relied upon for its purported teachings of "the AQUA method for quantitative measurement of protein levels in sub-cellular compartments," in which the "signal intensity within [the compartment representing only the stromal tissue] is then divided by the area of this 'stromal mask' in order to generate a TRAP (biomarker) AQUA score." See Office Action at 8. Thus, similar to that of Moeder, the AQUA score taught in How is calculated by dividing pixel intensity by pixel area, which is entirely different from the manner in which a value for PBP is derived in the instantly claimed method. Ince teaches analysis of HR+ and HR- cell types in ER+ breast tumors. See Ince in Example 5. More particularly, intensity of tumor staining "was quantified 0 (no staining) to 5 (maximum intensity)" and "[t]he total score was calculated by multiplying the percent score with the intensity score to derive a 0-25 expression scale (Figure 17)." See id. Accordingly, Ince also fails to teach or suggest deriving a value for PBP as described by the instant claims. For at least these reasons, the Office Action has failed to present a prima facie case of obviousness. 
Applicant’s arguments have been carefully considered but are not persuasive. The term “area” is interpreted as fluorescence area (fluorescent labeling area). A 
Moeder et al. teaches calculating an AQUA score (% biomarker positivity) for the target (estrogen receptor) by dividing the total pixel intensity of the target by the pixel area of the compartment of interest (pages 168-169, Fig. 1). Moeder et al. teaches that the intensity is measured and summed over all of the pixels within the defined compartment (page 169, para 3). The total pixel intensity of the target in a defined compartment would correspond to the fluorescent area in the defined compartment (mask). Moeder et al. teaches, “Initially, the tumor mask is designated by the binary gating of pixels in which staining exceeds the threshold. Setting an intensity threshold assigns positively stained pixels as “on” and discards the rest as “off,” followed by slight dilation and hole-filling algorithms to produce a mask which is an accurate representation of tumor area within the histospots or fields (page 169 para 4).  
In addition, Ince et al. teaches a method of image analysis comprising: 
using DAPI image to generate a nuclear mask (a DAPI intensity threshold was set to identify all cell nuclei);
the nuclear mask image was binarized, then dilated to generate a binary cell mask image;

the binary cell mask image was then added to each of the image channels (i.e. keratin, ER, HER2, VDR channels), which results in equal minimum possible intensity value for each channel-object in each plane, and all image planes had identical objects,
 quantifying percent of biomarker positivity in all epithelial cells (page 26 , para 1, pages 46-47, Example 5 and Figure 16). 
The percent of biomarker positivity in all epithelial cells (which are all detected in pixels by computer see page 46 for example) would correspond to a percent of the total fluorescent labeled area of the biomarker in the total fluorescent labeled area of all epithelial cells.
Furthermore, Applicant’s specification discloses that images were analyzed using AQUAnalysisTM ([0131] and [0160]), the % biomarker positivity (PBP) was determined by AQUA® scoring ([0142]). Both Moeder and How use AQUA® technology in their methods for image analysis. Moeder teaches that AQUA software is used to generate scores for each of the user-defined targets in each of the use-defined compartments (see page 167, last para and page 169, para 4). Thus, the method of the prior art appears to be same as the claimed method.
For the foregoing reasons, the rejection is maintained.

11.	Claims 40-45, 48-49 and 58 remain rejected under 35 U.S.C. 103 as being unpatentable over Moeder et al. (Methods in Molecular Biology, Tumor Biomarker Discovery, 2009, Vol. 520: 163-175), in view of How et al. (Histochem cell Biol., 2014, .
-11- 	The response states that for4846-3123-5027.2Atty. Dkt. No. 110544-0103 reasons discussed above, none of Moeder, How, Ince, and Wang teach or suggest deriving a value for PBP by dividing total area of one mask by the total area of another mask, as described by the instant claims. 
Pierce does not cure this deficiency, nor was this reference relied upon for such a teaching. Instead, Pierce is relied upon in the Office Action for allegedly teaching "that there is a need for quantitating the levels of PD-1 and PD-L1 in cancer tissues." See Office Action at 10. In closer review of Pierce, Applicant notes that Pierce does not teach or suggest deriving a value for PBP as recited in the instantly claimed method. As such, Pierce can provide no guidance to modify any teaching in Moeder, How, Ince, and Wang in a manner to arrive at the subject-matter of the present claims. Thus, Moeder, How, Ince, Wang, and Pierce, singly or in any combination, fail to teach or suggest the instantly claimed method, and a prima facie case of obviousness has not been set forth in this instance. 
	Applicant’s arguments have been carefully considered but are not persuasive for the same reasons discussed above (see para 10).	 
 
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

13.	Claims 40-45, 48-49 and 58 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 27-28, 31, 37, 48-49 and 52 of copending Application No. 16/482,243. 
Applicant’s arguments have been carefully considered but are not persuasive as the rejection is not the only remaining rejection.

Conclusion
14.	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HONG SANG/Primary Examiner, Art Unit 1643